Citation Nr: 1104295	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-30 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for right ear hearing loss. 

3. Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.  

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In October 2008 the Veteran appeared at the Nashville RO and 
testified by videoconference before the undersigned Veterans Law 
Judge sitting in Washington, D.C.  The transcript of that 
proceeding has been associated with the claims file.  

The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See VA Audiology Examination, June 2010.  Therefore, the 
Board does not have jurisdiction over the claim which is 
referred to the AOJ for appropriate action.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran was shown to have pre-existing high-frequency 
sensorineural hearing loss in the right ear upon entrance 
examination in 1976; the left ear was shown to be within normal 
limits.  

2. Separation examination revealed no change in hearing levels in 
either ear.  

3. Clear and unmistakable evidence shows that the Veteran's right 
ear hearing loss existed prior to service.

4. Clear and unmistakable evidence shows that there was no 
increase in underlying severity of the Veteran's preexisting 
right ear hearing loss during active duty.

5. The competent evidence demonstrates that left ear hearing loss 
was not caused by or a result of noise exposure during active 
duty.  


CONCLUSION OF LAW

1. Left ear hearing loss was not incurred in service and may not 
be presumed to have been incurred therein. 38 U.S.C.A. §§ 1131, 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

2. Right ear hearing loss was not incurred in or aggravated by 
military service, nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

VA fulfilled its duties to notify and assist the Veteran in the 
development of his claim for entitlement to service connection 
for bilateral hearing loss.  Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by appellate 
review at this time.

VA sent the Veteran a letter in June 2004 and November 2005 
informing him of the evidence necessary to establish entitlement 
to service connection.  He was notified of what was necessary to 
establish his claim, what evidence he was expected to provide, 
and what VA would obtain on his behalf.  Thus, these letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2010).  A 
March 2006 letter also informed the Veteran of the type of 
evidence necessary to establish an effective date or a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. App. 
473 (2006). VA met its duty to notify with regard to this claim.

VA also has a duty to assist the Veteran in substantiating his 
claim under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the 
Veteran's statements, his service treatment records, and post 
service VA and private treatment records have been associated 
with the claims folder.  The Veteran provided testimony at a 
hearing before the undersigned.  He was afforded a comprehensive 
VA audiological examination in June 2010.  The Veteran has been 
afforded the opportunity, but has not notified VA of any 
additional available relevant records with regard to his claims.

VA has done everything reasonably possible to assist the Veteran. 
A remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duties to notify and assist 
the Veteran and further development is not warranted.

Service connection - Applicable Laws and Regulations 

The Veteran contends that service connection is warranted for 
both right and left ear hearing loss.  In particular, he has 
testified that he was exposed to gunfire, anti-aircraft rocket 
noise, and live aircraft noise while conducting training 
exercises in service.  He also contends that he first experienced 
hearing loss within his first two years of service and that he 
has had permanent hearing loss since that time.  

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1131, 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty. 38 C.F.R. 
§§ 3.307, 3.309.

In addition, a Veteran who served during a period of war is 
presumed to be in sound condition when enrolled for service, 
except for any defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment. 38 U.S.C.A. § 
1111. This presumption has been extended to any Veteran who 
served in the active military, naval, or air service after 
December 31, 1946. 38 U.S.C.A. § 1137.  Only such conditions as 
are recorded in examination reports are to be considered as 
"noted." 38 C.F.R. § 3.304(b).  The Veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is considered 
with all other evidence in determining if the disease or injury 
preexisted service. See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such service. 
38 U.S.C.A. § 1111.  A preexisting injury or disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition was 
both preexisting and not aggravated by service. Compare 70 Fed. 
Reg. 23,027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b)), 
with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-
2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent that it states that the 
presumption of soundness may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior to 
service). See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).

Determinations regarding service connection are to be based on a 
review of the entire evidence of record. See Wilson v. Derwinski, 
2Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  In adjudicating 
a claim, the Board is charged with the duty to assess the 
credibility and weight given to evidence. Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). Indeed, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to do so. Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Facts and Analysis 

The Veteran's service treatment records show that the Veteran had 
"impaired hearing," by VA standards, in the right ear upon 
enlistment examination in January 1976.  See 38 C.F.R. § 3.38.5.  
In particular, audiometric testing showed that the Veteran's 
auditory threshold at 4000 Hz was 60 decibels in the right ear.  
Audiometric testing of the left ear revealed normal hearing at 
entry.  A September 1978 audiometric evaluation shows moderate to 
severe bilateral high frequency (nerve type) hearing loss in each 
ear; ear protection was recommended at that time.  The Veteran 
was subsequently placed on physical profile due to "hearing loss 
in each ear."  The physical profile record also noted the 
following: "Exposure to hazardous noise levels must be 
minimized.  Exposure to noise is hazardous to the individual's 
health.  When exposed to hazardous noise levels, hearing 
protection must be worn."  The Veteran was medically qualified 
for duty with permanent limitations, as outlined above, on 
September 12, 1978. 

Separation examination in January 1979 notes high frequency 
hearing loss under the "summary of defects and diagnoses" 
portion of the report; however, contemporaneous audiometric 
testing revealed only a slight worsening in the left ear (but 
still not meeting the criteria under 38 C.F.R. § 3.385 for 
"impaired hearing"), and the right ear remained impaired with 
an auditory threshold of 60 decibels at the 4000 Hz frequency.  
In sum, a comparison of hearing levels demonstrated at the time 
of entry and separation indicate no worsening of the Veteran's 
pre-existing right ear hearing loss.  With respect to the left 
ear, the objective evidence at entry and separation shows neither 
impaired hearing, as required under 38 C.F.R. § 3.385, no does it 
show any worsening in decibel loss.  

Following service, a May 2004 VA treatment note shows complaints 
of "constant" tinnitus since service.  There is no mention of 
related hearing loss.  

A June 2007 VA audiology consultation note shows that the Veteran 
reported constant bilateral tinnitus and decreased hearing.  He 
stated that he had worked in air missile defense during service; 
following service he worked as a stone mason, sheet metal re-
fitter, and in a greenhouse.  Diagnostic impressions were 
bilateral tinnitus (subjective), and normal sloping to a mild to 
severe/profound high frequency sensorineural hearing loss, right 
ear slightly worse than left ear. 

An October 2008 private audiology examination revealed bilateral 
sensorineural noise induced hearing loss, with slight conductive 
low frequency component in the left ear. See Audiology 
Examination, Western Carolina Hearing Center, Inc.  

Also, in October 2008, the Veteran provided testimony before the 
undersigned.  He stated that he began to experience hearing loss 
within his first two years of service and that he was exposed to 
frequent noise as a result of his training with live aircraft and 
rockets.  

The Veteran was afforded a VA audiology examination June 2006.  
The examiner's review of the Veteran's service treatment records 
indicated that he entered active duty in 1976 with pre-existing 
high frequency sensorineural hearing loss in the right ear.  The 
examiner noted that the left ear was normal.  At separation, the 
examiner further noted that the pure tone thresholds reported on 
examination showed no change in hearing level, in either the left 
or right ear.  He indicated that the service treatment records 
were otherwise silent as to any ear complaints or treatment for 
related ear pathologies.  The Veteran reported that he was a 
construction worker for a period of 15 years following service.  

The pertinent diagnosis was mild to severe high-frequency 
sensorineural hearing loss in both ears.  Speech discrimination 
score was good in the right ear and excellent in the left. 

With respect to the left ear, the VA examiner opined that the 
hearing loss was less likely than not to have been caused by or a 
result of noise exposure while on active duty.  

With respect to the pre-existing right ear condition, the VA 
examiner opined that the right ear hearing loss was not 
permanently aggravated or increased due to in-service noise 
exposure.  The examiner reasoned that the Veteran was shown to 
have exited service with hearing that was stable bilaterally, 
with no STS noted in either ear.  Moreover, the examiner noted 
that the current degree of hearing loss at 4Hz in the right ear 
remains stable to the induction testing in 1976, nearly 34 years 
later.  He opined that any further change in hearing that "may 
have occurred" was more likely related other noise exposures 
(post-service) and normal age related changes.  

In assigning high probative value to the opinion of the June 2010 
VA examiner, the Board notes that the examiner had the claims 
file for review, specifically discussed the findings in the 
claims file, obtained a reported history from the Veteran, and 
conducted a complete examination.  There is no indication that 
the VA examiner was not fully aware of the Veteran's past medical 
history or that the examiner misstated any relevant fact.  Most 
importantly, the VA examiner supported his opinion with evidence 
contained in Veteran's service treatment records, and provided 
sound rationale with respect to aggravation of the pre-existing 
right ear hearing loss.  For these reasons, the Board finds that 
the VA examiner's opinion is of great probative value.  Moreover, 
there are no medical opinions in evidence to the contrary, i.e., 
an opinion which would indicate that the Veteran's right ear 
hearing loss permanently worsened (or was aggravated) as a result 
of service, or that the left ear hearing loss was caused by in-
service noise exposure. 

The Board has considered the Veteran's assertions and testimony 
regarding the etiology of his hearing loss and the continuity of 
his symptomatology.  Indeed, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The lay statements regarding the onset of the Veteran's hearing 
loss in active military duty, however, are inconsistent with the 
other evidence of record.  The Board has weighed the Veteran's 
statements as to the continuity of his auditory symptomatology 
against the documentation of right ear hearing loss which 
preexisted service and finds that his recollections as to such 
symptoms experienced in the distant past, made in connection with 
a claim for benefits, to be less probative.  Therefore, the Board 
finds that onset of right ear hearing loss in service has not 
been established, either through competent evidence or through 
lay statements.  

Service treatments records indicate that the Veteran suffered 
from right ear hearing loss prior to his period of active duty 
service.  These records, along with a post-service medical 
opinion, also shows, by clear and unmistakable evidence, that the 
Veteran's pre-existing right ear hearing loss was not aggravated 
by his period of active service. 

With respect to the left ear, it is acknowledged that a September 
1978 audiometric evaluation showed high frequency hearing loss 
(nerve type) in both ears; however, service treatment reflected 
normal hearing at both entrance and separation examinations.  
Moreover, the record demonstrates no treatment, complaints, or 
diagnoses relating to left ear hearing loss until June 2007, 
nearly 30 years after separation from service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or persistent 
disability). Based on the foregoing, the Board finds that any 
left ear hearing loss experienced during service was no more than 
acute and transitory in nature.  This is not only supported by 
the normal audiometric findings at separation and the subsequent 
passage of time between service and medical documentation of left 
ear hearing loss, but also by the post-service medical opinion 
which concluded that the left ear hearing loss was not related to 
in-service noise exposure.  

For the reasons discussed above, the Board concludes that service 
connection for right and left ear hearing loss is not warranted.  
A competent medical opinion found that the Veteran's pre- 
existing right ear hearing loss was not permanently 
aggravated/increased during service and that it was less likely 
than not that the left ear hearing loss was caused by or a result 
of in-service noise exposure.  Accordingly, as there is a 
preponderance of the evidence against the claims of entitlement 
to service connection for left and right ear hearing loss, the 
claims must be denied.  The Board has considered the doctrine of 
reasonable doubt.  However, because there is a preponderance of 
the evidence against the claims for service connection must be 
denied.


ORDER

Entitlement to service connection for left ear hearing loss is 
denied. 

Entitlement to service connection for right ear hearing loss is 
denied.  


REMAND

The Veteran contends that he suffers from a psychological 
disorder, to include PTSD, as a result of one or more in-service 
stressors.  He has testified to several different stressors 
during the course of this appeal, at least one of which has been 
unverifiable to this point.  The first noted stressor relates to 
witnessing a drill sergeant being shot while the Veteran was 
stationed at Fort Bliss, between April and June of 1976.  The RO 
has undertaken numerous efforts to verify this stressor, but to 
no avail.  See Criminal Record Check for Incident Between March 
and June 1976; see also, Report of Contact, Provost Marshal 
Office, Ft. Bliss, dated September 2007.  Nevertheless, in a 
recent communication to the RO, and again at his hearing before 
the undersigned, the Veteran stated that he suffered from heat 
exhaustion after being subjected to a 30-mile forced march with 
little water.  He stated that he woke up in Beaumont Hospital 
(presumably located in Texas) after he passed out on the 30 mile 
march and that he was essentially traumatized by this.  This 
incident allegedly took place in March of 1976.  It does not 
appear that the RO has attempted to obtain these private 
hospitalization records; nor does it appear that the Veteran's 
complete personnel file is of record.  The Board notes that a 
comprehensive set of personnel records would be particularly 
helpful in formulating a timeline for the claimed stressors.  The 
RO should obtain these records upon remand, if possible.  

The second stressor relates to an incident while the Veteran was 
stationed at Fort Bragg (1st Battalion, 39th Field Artillery, HQ 
Battery) in 1976.  He was in a convoy from Fort Bragg to Fort 
Campbell when he witnessed several Airborne soldiers being 
severely beaten by field artillery soldiers.  Again, it does not 
appear that the RO has undertaken any efforts to obtain 
Battalion/unit records, or complete personnel records, both of 
which may aid in verifying the Veteran's stressors.  

In this regard, it is noted that VA treatment records reflect 
that the Veteran has several psychiatric diagnoses, including 
PTSD, PTSD (provisional), schizophrenia, dysthymia, and mood 
disorder.  These records also indicate that the Veteran has 
consistently reported that the in-service stressors outlined 
above are related to his PTSD and/or depression/anxiety.  Indeed, 
he has reported having chronic depression and anxiety since 
experiencing these traumatic experiences in-service.  See, e.g., 
VA Discharge Summary, May 2005.  The Veteran has not yet been 
afforded a VA examination with respect to his claimed 
psychological disabilities.  In light of his statements regarding 
continuity of psychiatric symptomatology, and further considering 
current the current psychological diagnoses, the Board finds that 
a VA examination is necessary to determine the nature and 
etiology of his claimed acquired psychiatric disorder(s), to 
include PTSD.  


Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain the Veteran's 
complete 201 personnel file and associate it 
with the claims file. The details of attempts 
to obtain all of this must be delineated in 
writing in the file.

2. The RO or AMC should contact the 
appropriate federal custodian of records to 
obtain unit records for the U.S. Army's 1st 
Battalion, 39th Infantry, Field Artillery 
Division (HHV 1/39th FA) from March 1976 to 
March 1979.  

3. The RO or AMC should contact the Veteran 
in writing and request that he provide more 
detail regarding the name and location of the 
hospital (presumably Beaumont) he was treated 
after sustaining heat exhaustion while 
stationed at Fort Bliss, and the dates he was 
provided treatment there.  The details of 
attempts to obtain all of this must be 
delineated in writing in the file.

4. The RO should contact the Veteran and 
advise him to submit any additional 
information or evidence potentially 
corroborative of the alleged stressor 
incidents outlined above.  In doing so, the 
RO should notify the Veteran that he may 
submit lay statements and/or buddy statements 
from people who knew him during his period of 
active service or directly thereafter who can 
provide evidence related to his mental health 
and/or behavior during or subsequent to 
service. 

5. After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination for the purpose of ascertaining 
the current nature and likely etiology of any 
currently diagnosed psychiatric disorders.  
The claims folder should be made available to 
the medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
psychiatric disorder is related to his active 
military service.  The examiner should also 
comment as to the approximate date of onset 
of any currently diagnosed psychiatric 
disorder.  All opinions expressed by the 
examiner should be accompanied by a complete 
rationale.

PTSD: The examiner must obtain a full 
description of the Veteran's claimed 
stressors and he or she is asked to determine 
whether it is as likely as not that he has a 
diagnosis of PTSD (under DSM-IV criteria) 
that is related the events the Veteran has 
claimed occurred in service.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The Veteran's 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for all 
opinions offered should be provided.

6. After the development requested above has 
been completed to the extent possible, review 
the record and adjudicate the Veteran's claim 
of entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If this claim remains denied, the 
Veteran and his representative should be 
furnished a SSOC and given the opportunity to 
respond thereto before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


